EXHIBIT 10.1

SECOND AMENDMENT TO
THE CHEESECAKE FACTORY INCORPORATED
1992 PERFORMANCE EMPLOYEE STOCK OPTION PLAN

[ADOPTED BY THE BOARD OF DIRECTORS OF THE CHEESECAKE
FACTORY INCORPORATED ON NOVEMBER 28, 2006]

The Cheesecake Factory Incorporated Performance Employee Stock Option Plan, as
adopted at The Cheesecake Factory Incorporated 1993 Annual Meeting, and as
amended by the stockholders at the 1998 Annual Meeting of Stockholders held on
May 19, 1998 (the “1992 Plan”) is amended as provided herein and except as so
amended, the 1992 Performance Employee Stock Option Plan remains in full force
and effect.

1.               Article VII, Section 7.1 is amended and restated in its
entirety to read as follows:

Each Option Agreement shall specify the number of shares of Common Stock covered
by such Option and the purchase price per share.  The purchase price per share
of Common Stock subject to an Incentive Stock Option or Non-Statutory Stock
Option shall not be less than the Fair Market Value of Common Stock on the date
that Option is granted.  The number of shares and the exercise price per share
for the Common Stock with respect to any outstanding Option shall be subject to
adjustment as provided in Article VIII.


--------------------------------------------------------------------------------